ON PETITION FOR REHEARING
PER CURIAM.
On Petition for Rehearing we have further considered this cause and conclude that the Order appealed from should be reversed and the dissent in our opinion filed July 1, 1977 should be adopted as the opinion of the Court.
*4Accordingly, the per curiam affirmance of this Court filed July 1, 1977 is vacated and the dissenting opinion of Judge Dow-ney contained therein is adopted as the opinion of the Court and the Order appealed from is reversed and the cause is remanded with directions that the class action features of the complaint be reinstated for further proceedings.
GRANTED.
ALDERMAN, C. J, and DOWNEY, J., concur.
CROSS, J., dissents without opinion.